CAUSE NO.           CR 20713   §\fi
JOEL RAMIREZ                                        ·          R\EC~~VED ~n~                   IN THE 35TH JUDICIAL
TDCJ ID #1699615                                           ICOORl~OOIMtNALAPPEAlS
          RELATOR
                                                                    ~PR 17 2015
v.                                                                  §                          DISTRICT COURT OF

CHERYL JONES COUNTY DISTRICT CLERK:
                                                                 Ab~ Aeosts, Clerk
IN HER OFFICIAL CAPACITY,                                           §
          RESPONDENT                                                §                           BROWN COUNT¥ TEXAS

A.    PLAINTIFF'S ORIGINAL APPLICATION FOR WRIT OF MANDAMUS

TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW, JOEL RAMIREZ, Relator, pro se in the above-styled and numbered cause

of   action     and.          files       this      Original Applicaiton For Writ of Mandamus, prusuant to

Article      11.07 Section 3(c) of the Texas Code of Criminal Procedure, and would show

the Court the following:

B.    RELATOR

LOl JOEL       RAMIREZ,              TDCJ        #1699615 is a.:·offehoer ·iflceiliatedi :iff· the Texas Departmnet

      of     Criminal          Justice            and     is appearing pro se, who can be located             at Eastham

     Unit, 2665 Prison Rd. #1, Lovelady, Texas 75851.

1.02 Relator         has        exhausted           his        remedies and has no other adequate remedy at law.

1.03 The . act           sought           to     be compelled is ministerial, not discretionary in nature.

      Rules     of        Appellate              Procedure       Rule        66.1 With or Without Petition: the Court

      of     Criminal           Appeals           may     review        a    court of appeals' decision in a criminal

      case     on        its        own        initiative       under        Rule 67 for Discretionary Review Without

      Petition           or     on th-e Rule -1 petition of a party under Rule 68 - 2.                        Under Rule

      66.2 Not a Matter of Right Discretionary review by the Court of Criminal Appeal

      is not a matter of right, but of the Court's· discretion.

1.'04 RELATOR        ·would          show        that     if     this       Honorable Court 0f Criminal   App~als   Grants

      RELATOR'S           11.07           Writ     for an out of time PDR it ·would still have an injustice

      affict        in        the     problem of missing Vol. 1 and 2 of the Reporter's Records that
was         left     out of the Direct Appeal on Ground number Five. If RELATOR was given

an         oppertunity          to file a·.! PDR the number Fifth Ground would still be left out

for lack of Vol. One and:'IWo of the Reporter's Records.

            If     Granted        Rule 67 the Direct Appeal would still not beincomfority with

the Constitutional Right to Profect an Appeal without all the Reporter's Record

in ·which RELATOR Vol. three - ?

            In Vol. Three; Page 7; Line 18 - 25Ms.                           Hennington:     Your    Honor, we would

like         to,· with the Court's                   premission, to proceed with our motion to withdraw

first. THE COURT:                 All right. And that's in each case, right?                        MS. HENNINGTON:

Yes,         sir,        Your     Honor.     Your          Honor,    based on the request of our client,. Mr.

Reamirez, ··we have filed a motion to withdraw (Page 8; Lines 1 - 25) in each of

the cases that we have been appointed to;.represent him on.

            He     has     accused        us of not investigating, not researching the law. He has

accused us of -- of going                            doing things without his premission.

           And we believe that those allegations have put us in an untenable position

that         we     can't       represent him.             We     spoke with him today to make sure there is

nno chance to repair that relationship, and                                  he    has   informed    us that he does

not want us to be his lawyers, that he believes we have done thing that . violate

our         code     of     ethics.        and
                                                      .
                                                     we     are requesting to be         aluowed to withdraw from

representing him.

            THE     COURT: :       All     right.          Mr.    Ramirez, what is ti you're complaining of?

I've         not     read       the      letters          that    you've    s~nt   because they have been sealed.

I      thinnk . you've             gotten        a    response back from my court (Page 9; Lines 1 - 7)

administrator               about        that.        Whatever       the     letters are, when you-- you can't

communicate               directly with me when you have a lawyer.                       So, they've been sealed.

They         are     in     the·Court's .file, whatever they are, but they are sealed. If you

need         me     to     open       them in the presence of everybody, I. can do that, but right

now,         I     want     you ·to        tell me what is you concern, what do you want done, and
    . /.


                                                                 Page TWo
why.

        THE     DEFENDAT:                I wanted to take the stand,, THE COURT: Go ahead. but they

wouldn't        subpoena             my     witnesses.        Tey say my witnesses don't matter, that it

was     irrelevant.                All     they    wated     to     subpoena is character witnesses after I

lose.        they     told          me I was going to lose anyway. At that time I was here, sir.

I     came     ready           to go to jury, they said, Your're going to get life .. I assumed

I was going to                     (Inaudible).           something wrong here                (Page      10,   Lines    1

10)     I     took        too       much medication. It's my medication. If I wouldn't have been

so     medicated,              I    would have never signed that -- whatever I signed, you know.

        I mean why wouldn't they subpoena my witnesses?                                       All      they    wanted       to

subpoena        was characte.)::: witness for after I lose. They never talk about I might

win.        They are mad at me becuase I wouldn't plea bargain or plead. It's just ..•

        . . . . . . . . . . . THE        COURT~    what     else?     Tell    me     everything you're concerned

about.        THE         DEFENDANT:         She     said something a bani t -- THE COURT: She said what?

I didn't        understand you.               THE DEFENDANT: She said something that wasn't right.

        (Page 11; Line 13 -25) The                       COURT:     Now,     what        is     your     response to what

he    says,      his           complants?         give     me your response.             MS. HENNNINGTON: Judge, we

know that he has had medicaition, but he is telling us things that -- or saying

      what      he        is       saying is he was on some medication and we forced him to sign

it because he never would have signed it if he                                would           have     been not under the

influence.           He        has accused us of lying to him. I mean, and it 's in his letter.

He    has     told         us       that. He's told it to our face. He said it                           in the letter.

I     understand           he's        nervous      now,     so I'm not sure what I didn't say correct

earlier,        but        he      has     done all of those things.                As    far as what we've done,

we have (Page 12; Line 1) · researched.

        (Page        12;        Line      17 - 25)       THE COURT" The I'll open the letter and read

it     at    this         time.        There is a letter in the              Court's file. It's file-marked

january       5th or            2011, where it was written in -- a letter was written to Mr.

                                                          Page Three
Ramirez        by     Ms.        Aaron        who     is my court. coordinator, who is present in the

courtroom,           with        copies        to     Ms.     Hennington, to the                 D. A. 's off ice, and the

clerk.        That is, copies of the letter that she wrote.                                      The document bhat .-was

watten        by     the     (Page        131        Line     1) Defendant has               been under seal since it

was received.

        (Page 15; Line 11 - 14)                       And     Mr.       Ramirez        was    involved     all along the

way,     when        in     jail, when not in jail, in these preparation attempts, in the

work that we have been doing.

        (Page 16; Line :6                     2l)I     believe           that     he    believes      in his heart that

Ms.     Hennington           and     I        are no doing a good job for him,                       will not to a good

job            for        him,     and        do     not have his best interests at heart. I                      believe

he is sincere when he tells                          the     Court        that     he believes all we want him to

do is to plead guilty.                    I        believe        while     it     is not so that         we've promised

him     he     would get life if he was convicted, I believe he hears that and he's

inmovable in his belief that that is what we're advising him.

        THE        COURT:        You' 're          telling        me     you did not tell him that. Mt. JONES:

I did not. I              would never                  THE COURT: And Ms. Hennington never said that?

        THE DEFENDANT: She did.

(Page        181     Line        5- 14)            Mr. Ramirez, you've heard what they've had to say.

We     will        talk about the jury waiver business later, if we need to, but right

now,: juslh.the only issue is whether they should be allowed to withdraw as your

lawyers . today.                   And        now,     this        is     set for trial taday and ready to go.

Anything           else     you     want           to tell me that you believe has a bearing on that?

        THE DEFENDANT: They                    said        they        didn't     tell me that I was going to get

life?

        THE        DEFENDANT:            Why do they say my witnesses don't matter?                           THE COURT:

Let me ask her. did you tell him that his witnesses didn't matter?

        MS.        HENNINGTON:            Y6lir ·Honor, .wi'thout                go;ing · into     detaiHF •of    the

                                                             Page Four
(Page 19;          tine 20 - 25)                            THE     COURT:           You    concur with that, Mr. Jones? Mr.

JONES: Your Honro, I apoligize.                                         Mr.    Adams was making a remark to me, sidebar.

        THE COURT: Did you not hear what she said? MR. JONES: I did not.

        (Page        20;           Line           20              25)     THE COURT: Back to you. Anything else, Mr.

Ramirez,           you     would              like to say on this issue of the attorneys representing

you?

        THE        DEFENDANT:                 They both told me I'm going to lose and they don't want

to     subpoena           my        witnesses. All they want to subpoena is character witnesses

for     (Page        211           Line           1        - 25) after I lose- I've seen them three times- Both

times,        she        tried           to           get        me to plead, he tried to get me to plead, and we

worked        on     my case one time, three hours. He took                                            pictures for three house.

Do you think              we're ready for jury tdal, three house on IT¥ case?

        THE        Court: 'Ibday ·is                         a     nonjury           proceeding-        There has earlier been a

jury waiver. So, we will talk about that in a minute, but --

        MR-        JONES:               May           I     address           that     last comment?        THE COURT:   You may-

        MR.        JONES:               Your              Honor,        it's     my        understanding --and Ms. Henington

might       be      able           to        shed           light        on this as well -- that knowing that we had

today's          setting,               in        December'              Mr-     Ramirez        was contacted and re(Page 22; 5 - 25)                    THE    COURT: All         right.        Mr.    Ramirez,    anything   else you

want to say on this issue of the withdrawing of the attorneys?

        THE     DEFENDANT:                    sir.     THE     COURTL        All right. At this juncture, vien

the     circumstances                 and     the     totalityof the -- what has been presented, what

I     think     is        the        credible evidence before me on this issue, I do not believe

that     these        attorneys             have      been     derelict        in their duties. I know each of

these        attoneys,           and        they     try cases in this court on a regular basis. They

are     good     advocates and they are responsible attonreys and I don't find that

they     have        done        anything that merits them being two out of the case as your

lawyers.         And           the     motions        to     withdraw        are denied in each case.       We will

go to the        next           issue, which is this jyry waiver .                     The jury · waiver was signed

in these matters

        MR. JONES:              Respectfully, Your Honor, may I interrupt for one moment?

        THE COURT :             You may .

        (Page        23;        Line 1 - 25) MR. JONESL                    Your Honor, based on my discussions

in     Ms.     Hennington's                 presence       with      Mr.     Ramirez this morning, I would ask

the     Corut        to         inquire        of Mr. Ramirez whether he wishes to proceed pro se.

        THE     COURT:           MR. Ramirez,              right     now,     they are still your lawyers. And

are you telling me that you want to be your own lawyer and go to trial without

any     lawyers           or     not?          I     mena,     right not, I'm expecting them to do their

job     for you. You're notg9ing to have hybrid representation.                                   You're not going

to be doing your thing and theni doing their thi;ng at the same time.

        In other           words           you've     said     you     were        indigent,   I appointed lawyers,

rotating        syste,           thre        next one up, qualified attorneys licensed to practive

in     this     state. And:in most. cases, you. only have one :lawer. You have two. I'm

not     paying        for        two. They are doing it                    because of theirchrcrumstances. So,

you're really              getting two lawyers for the price of one lawyer in this matter.

This is not a capital murder case. You know, that's when we have two lawyers.
                                                             Page Six
(Psge 23; Line 23 - 25)                          I'm not              going        to     pay for two lawyers for you, but

you're        got them here because of their willingness to do this and split their

together, but i f you don't (Page 24; Line 1 - 25)                                                 want them here, then there

is going to be some serious situations.

        but        just        know this,              if     we go forward with it, this case --you know,

if     you     were going to represent yourself, you're not going to have the benefit

of :these              lawyers           questioning              witnesses.               You're     gong to be representing

yourself           and        you '11       have to do it all .                         And I ' 11 to go forward with you and

admonish           you        about        that       and         be sure that I'm satisfied that you are able

to     represent              yourself,           but        it's        a     situation that I'm asking you, because

your        lawyer           has        asked me that.                 Otherwise, I am expecting them to do their

job for yo. What is you desire?                                   THE        DEFENDANT:        I     was   talking     to my wife

and     she        said        to        ask you if we have time to hire my own lawyer                                THE COURT:

     You've        go               your     ~ase       is going today. I'm not delayig it. So, you have

had     if        you        wanted        to hire a lawyer, if-- you told me earlier you couldn't

afford one, but if you wanted to hire a lawyer, you could have hired a lawyer

anywhere           along           the     line.            THE        DEFENDNAT;:           She just told me.        THE     COURT~,


Well, I mean, this is the day of trial. I' 'm not going to delay it. If you've

got a (Page .. 25; . Linen 1 .. '- 25). ' lawyer'1.that yo want to come in here.. and sH

down        her        and     say, okay, they are ready to go, fine. but i'm not continuing

the     case.           so,        at     this        point, the last question on this sisue is: Are you

wanting           to     represent yourslef or are you ready to go on to the next matter,

which        is        this        jury     wa1 ver          issue, which is going to be something that need
                                                  \
to     be     dealt           with.         THE' DEFENDANT:                    I    can't represent myself.            THE COURT:

All     right.           I     think         that's               a    wise~       decision on your part.            But at     this

juncture, let me go to you now.                                   Back        to        you. What is your position on this

jury        waiver           that was filed and accepted:by the Court back to October 25th,

                                                                  Page Seven
     2010,      wen           it     was        set        for jury trial? MR. JONES: May I address this, your

     Honor?            'IHE        COURYT:            Yes,          You        may. MR. JONES:    Your Honor, we received

     the     correspondence                            a     copy            of the correspondennce the Court has, that

     you     have        reviewed               this        morning.           And    we would ask the court to take note

     of     that        in         relation           ot     this       motion. THE COURT: I will do so. MR. JONES:

     Mr.     Ramirez               that     letter,           asserts that he was udner the influence of (Page

     26;     Line        1 -4) a           ~resecription                Controlled, Substance, properly presecribed,

     when     he        signed            the     waiver           of        jury trial in the case that    the state has

     elected to go forward in today .....

                                                                               II.

C.   RESPONDNET

2. 01 Re'Sponden t, Chery 1 Jones , in her Qf.ficial Capacity                                    as   District   clerk   of

     Brown         Cbunty,               Texas has a ministerial duty to receive and file all                      papers

     in a criminal proceeding, and                                 preform : all; ,o,ther. dutties imposed on the clerk

     by     law        prusuant to TCCP Art.. 2. 21, and is responsible under TCCP 11.07 Sec.

     3(c)     transmit               to     the        Court of Criminal Appeals a copy                of the Application

     for     writ        of         habeas        corpus,           any answers filed, and a certificatte recting

     the     date upon                   which        the     finding was made if the convicting court decides

     that there               are no issues to be resolved.

2.02 That in           conformity               with        Rule        34     of    Appellate RecordsRule 34.1 Contents.

     The     Appellate               record           consists          of      the clerk's record and, if necessary to

     the     appeal,               the     reporter's              record. Even if more than one notice of appeal

     is filed, . there.c should be only one appellate record in a case.

     VolumeOne and Two will verify Ground Five of the Direct Appeal in support of

     of     the RR alleged herein.                           The Direct Appeal was not competed by Rudy Taylor

     1:or    \-.'ant     of         what        ever        reason He had failed to complete Ground Five in the

     Direct Appeal.

                                                                        Page Eight


                              ''
.   '    '




    2.03 In Relator's Brief on page v.(Issues Presented) Issue Number Five was alleged

             but    was     not   argued        as     it whould have been.       In State's Brief on page 5 of

             (Issues Presented State alleges (Nothing is                      preserved   for   review   because

             appellant      did        not     argue    his Fifth point of error) .•      Therefore nothing in

             Eleventh       District         Court     oi     Appeals had been and was f